DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/16/2022 has been entered.  
4.	Currently claims 1, 8, 15 and 20 have been amended; claims 3, 10 and 17 have been canceled. Therefore, claims 1, 2, 4-9, 11-16 and 18-20 are pending in this application.   
Response to Amendment
5.	 The cancelation of claims 3, 10 and 17 is sufficient to overcome the rejection set forth in the previous office-action under section §112(a). Accordingly, the Office withdraws the above rejection. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18 and 19 are rejected under 35 U.S.C.103(a) as being unpatentable over Watterson 2002/0045519 in view of Parks 2006/0217231.
	Regarding claim 1, Watterson teaches a system, comprising; a first computing device including a first plurality sensors configured to capture movement data of a first user during performance of an athletic activity of a first type and generate first athletic activity data representative of the athletic activity performed by the first user ([0039], [0041], [0047], [0048], [0079]: e.g. a system that allows users to perform various athletic activities; wherein the system comprises plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and wherein the sensors detect various parameters, including athletic performance of a user who is performing an athletic activity of a first type—such as running—on the treadmill; and thereby the computing device generates one or more athletic activity data); a second computing device including a second plurality of sensors configured to capture movement data of a second user during performance of an athletic activity of the first type and generate second athletic activity data representative of the athletic activity performed by the second user ([0020], [0040], [0047], [0048], [0079]: e.g. as already indicated above, the system already comprises a plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and thereby the system generates athletic performance of  each respective user. It is worth noting that each user uses a respective treadmill when performing an athletic activity—such as running, etc. Accordingly, the system already comprises a second computing device that includes a second plurality of sensors for capturing movement data of a second user during performance of an athletic activity of the first type; and thereby generates second athletic activity data representative of the athletic activity performed by the second user); a server including a processor, a communication interface and a memory storing computer-executable instructions that, when executed by the processor, cause the server to: receive, from the first computing device, identification of a plurality of users to invite to a competition, the plurality of users including the first user and the second user; transmit, to a computing device associated with each user of the plurality of users and including the second computing device, an invite to the competition ([0021], lines 1-5; [0134], [0138], [0139], [0155], [0158]: e.g. the system already implements one or more servers that allow users to communicate with one another over a communication network; and wherein the users participate in one or more athletic activities; such as athletic competitions, wherein a given user schedules a race with one or more other users by selecting the users that participate in the competition. Accordingly, the schedule sent to each user corresponds to the invitation to a completion since the schedule is notifying the users to participate in the competition); responsive to receiving acceptance of the transmitted invite from at least the first computing device and the second computing device, receive, via a network, (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user (see [0141] lines 6-20; [0142] and [0143] lines 1-6 also see [0159] to [0162]: e.g. after receiving the schedule above, each user participates in the competition; and wherein, as each user is performing an athletic activity, such as running on a treadmill, the system generates—with respect to each user—tracked athletic activity data; such as: the distance travelled, the time in which such distance is travelled, the position of each user, etc. Accordingly, the system receives (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user); aggregate the first athletic activity data and the second athletic data; rank the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and display, on a display of at least one of the first computing device and the second computing device, the ranked list ([0143] to [0146]; [0157] and [0163]: e.g. based on the athletic data gathered regarding each user [i.e. each of a first user and the second user], the system performs one or more calculations to determine the winner of the competition; such as, the user that traversed the total distance in the shortest time, etc., and therefore, the system already aggregates the first athletic activity data and the second athletic data. In this case, a performance parameter—such as a total distance in the shortest time—is being considered. Furthermore, based on the analysis of the distance and time data elated to each user, including the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays the result to each user. Thus, the system (a) ranks the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and also (b) displays, on a display of at least one of the first computing device and the second computing device, the ranked list).
Watterson does not explicitly describe that the first user performs the athletic activity on a first plurality of days and the second user performs the athletic activity on a second plurality of days; outputting, to the first computing device, a plurality of performance parameters and a plurality of filter options; and thereby receiving a user selection of a performance parameter of the plurality of performance parameters and a first filter option of the plurality of filter options to generate the ranked list. 
However, Parks discloses a system that gathers data regarding athletic activity that each user is performing on each day of a plurality of days; and thereby generating a respective aggregated data for each user ([0072], [0073]); and wherein the system further provides, via an interface of the user’s device, (i) a plurality of performance parameters and (ii) a plurality of filter options for selection by the user (see FIG 21: e.g. the system displays to the user: (i) a plurality of performance parameters for selection—such as steps, distance, etc., and also (ii) a plurality of filter options—such as: gender, age, location); and furthermore, the system generates, based on a performance parameter (e.g. step, or distance, etc.) and a first filter option (e.g. gender or age, etc.) received from the user, a ranked list ([0075] to [0079]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Watterson in view of Parks; for example, by incorporating an algorithm(s) that allows the system to track, with respect to each day of a plurality of days, the performance that each user is achieving with respect to one or more activity goals (e.g. a goal to complete a predetermined total distance within a given time or days; a goal to achieve a given number of steps within a given time or days, etc.); wherein the system is further arranged to display—to the user(s)—a plurality of (i) performance parameters and (ii) filter options for selection (e.g. (i) performance parameters in terms of number of steps, distance, etc., and (ii) filter options in terms of gender, age, etc.); thereby allowing the user to select at least one of the parameters and one of the filter options; and wherein the system generates, based on the analysis of the aggregated data related to each user, one or more pertinent results; such as: a report that indicates the ranking of each user as applied to the selected (i) performance parameter and (ii) filter option, etc., so that the user would have additional flexibility to easily access and view detailed report regarding his/her performance as applied to different activities and/or categories. 
Regarding claim 8, Watterson teaches the following claimed limitations: one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor ([0039]: e.g. a system that allows users to participate in athletic activities, wherein the system involves computing devices. Accordingly, the system already involves one or more non-transitory computer-readable media storing computer-executable instructions that a processor executes), cause at least one computing device to: receive, from a first computing device associated with a first user, identification of a plurality of users to invite to a competition, the plurality of users including the first user and a second user; transmit, to a computing device associated with each user of the plurality of users, an invite to the competition ([0021], lines 1-5; [0047], [0134], [0138], [0139], [0155], [0158]: e.g. the system comprises a plurality of computing devices that communicate with one or more servers; and thereby allows users to communicate with one another; wherein a given user schedules a race with one or more other users by selecting the users that participate in the competition. Accordingly, the schedule sent to each user corresponds to the invitation to a completion since the schedule is notifying the users to participate in the competition); responsive to receiving acceptance of the transmitted invite from at least the first computing device and a second computing device associated with a second user, receive, via a network, (i) first athletic activity data generated during performance of athletic activity of a first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user ([0141] lines 6-20; [0142]; and [0143] lines 1-6 also see [0159] to [0162]: e.g. after receiving the schedule above, each user participates in the competition; and wherein, as each user is performing an athletic activity—such as running on a treadmill, the system generates—with respect to each user—tracked athletic activity data; such as: the distance travelled, the time in which such distance is travelled, the position of each user, etc. Accordingly, the system receives (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user), the first athletic activity data being generated based on movement data captured by a first plurality of sensors of the first computing device and the second athletic activity data being generated based on movement data captured by a second plurality of sensors of the second computing device ([0020], [0040], [0047], [0048], [0079]: e.g. each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and thereby the system generates athletic performance of each respective user. Accordingly, (i) the first athletic activity data is generated based on movement data captured by a first plurality of sensors of the first computing device, and (ii) the second athletic activity data is generated based on movement data captured by a second plurality of sensors of the second computing device); aggregate the first athletic activity data and the second athletic data; rank the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and display, on a display of at least one of the first computing device and the second computing device, the ranked list ([0143] to [0146]; [0157] and [0163]: e.g. based on the athletic data gathered regarding each user [i.e. each of a first user and the second user], the system performs one or more calculations to determine the winner of the competition; such as, the user that traversed the total distance in the shortest time, etc., and therefore, the system already aggregates the first athletic activity data and the second athletic data. In this case, a performance parameter—such as a total distance in the shortest time—is being considered. Furthermore, based on the analysis of the distance and time data elated to each user, including the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays the result to each user. Thus, the system (a) ranks the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and also (b) displays, on a display of at least one of the first computing device and the second computing device, the ranked list).
Watterson does not explicitly describe that the first user performs the athletic activity on a first plurality of days and the second user performs the athletic activity on a second plurality of days; outputting, to the first computing device, a plurality of performance parameters and a plurality of filter options; and thereby receiving a user selection of a performance parameter of the plurality of performance parameters and a first filter option of the plurality of filter options to generate the ranked list. 
However, Parks discloses a system that gathers data regarding athletic activity that each user is performing on each day of a plurality of days; and thereby generating a respective aggregated data for each user ([0072], [0073]); and wherein the system further provides, via an interface of the user’s device, (i) a plurality of performance parameters and (ii) a plurality of filter options for selection by the user (see FIG 21: e.g. the system displays to the user: (i) a plurality of performance parameters for selection—such as steps, distance, etc., and also (ii) a plurality of filter options—such as: gender, age, location); and furthermore, the system generates, based on a performance parameter (e.g. step, or distance, etc.) and a first filter option (e.g. gender or age, etc.) received from the user, a ranked list ([0075] to [0079]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Watterson in view of Parks; for example, by incorporating an algorithm(s) that allows the system to track, with respect to each day of a plurality of days, the performance that each user is achieving with respect to one or more activity goals (e.g. a goal to complete a predetermined total distance within a given time or days; a goal to achieve a given number of steps within a given time or days, etc.); wherein the system is further arranged to display—to the user(s)—a plurality of (i) performance parameters and (ii) filter options for selection (e.g. (i) performance parameters in terms of number of steps, distance, etc., and (ii) filter options in terms of gender, age, etc.); thereby allowing the user to select at least one of the parameters and one of the filter options; and wherein the system generates, based on the analysis of the aggregated data related to each user, one or more pertinent results; such as: a report that indicates the ranking of each user as applied to the selected (i) performance parameter and (ii) filter option, etc., so that the user would have additional flexibility to easily access and view detailed report regarding his/her performance as applied to different activities and/or categories. 
Regarding claim 15, Watterson teaches the following claimed limitations: a system, comprising; a first computing device including a first plurality sensors configured to capture movement data of a first user during performance of an athletic activity of a first type and generate first athletic activity data representative of the athletic activity performed by the first user ([0039], [0041], [0047], [0048], [0079]: e.g. a system that allows users to perform various athletic activities; wherein the system comprises plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and wherein the sensors detect various parameters, including athletic performance of a user who is performing an athletic activity of a first type—such as running—on the treadmill; and thereby the computing device generates one or more athletic activity data, i.e. first athletic activity data); at least a second computing device including a second plurality of sensors configured to capture movement data of a second user during performance of an athletic activity of the first type and generate second athletic activity data representative of the athletic activity performed by the second user ([0020], [0040], [0047], [0048], [0079]: e.g. as already indicated above, the system already comprises a plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and thereby the system generates athletic performance of  each respective user. It is worth noting that each user uses a respective treadmill when performing an athletic activity—such as running, etc. Accordingly, the system already comprises a second computing device including a second 
plurality of sensors configured to capture movement data of a second user during performance of an athletic activity of the first type and generate second athletic activity data representative of the athletic activity performed by the second user); a server including a processor, a communication interface and a memory storing computer-executable instructions that, when executed by the processor, cause the server to: receive, from the first computing device, identification of a plurality of users to invite to a competition, the plurality of users including the first user and the second user; transmit, to a computing device associated with each user of the plurality of users and including the second computing device, an invite to the competition ([0021] lines 1-5; [0134], [0138], [0139], [0155]; [0158]: e.g. the system already implements one or more servers that allow users to communicate with one another over a communication network; and wherein the users participate in one or more athletic activities; such as athletic competitions, wherein a given user schedules a race with one or more other users by selecting the users that participate in the competition. Accordingly, the schedule sent to each user corresponds to the invitation to a completion since the schedule is notifying the users to participate in the competition); responsive to receiving acceptance of the transmitted invite from at least the first computing device and the second computing device, receive, via a network, (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user ([0141] lines 6-20; [0142]; [0143] lines 1-6; [0159] to [0162]: e.g. after receiving the schedule above, each user participates in the competition; and wherein, as each user is performing an athletic activity—such as running on a treadmill, the system generates—with respect to each user—tracked athletic activity data; 
such as: the distance travelled, the time in which such distance is travelled, the position of each user, etc. Accordingly, the system receives (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user); aggregate the first athletic activity data and the second athletic activity data; rank the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and display, on a display of at least one of the first computing device and the second computing device, the ranked list ([0143] to [0146]; [0157] and [0163]: e.g. based on the athletic data gathered regarding each user [i.e. each of a first user and the second user], the system performs one or more calculations to determine the winner of the competition; such as, the user that traversed the total distance in the shortest time, etc., and therefore, the system already aggregates the first athletic activity data and the second athletic data. In this case, a performance parameter—such as a total distance in the shortest time—is being considered. Furthermore, based on the analysis of the distance and time data elated to each user, including the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays the result to each user. Thus, the system (a) ranks the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and also (b) displays, on a display of at least one of the first computing device and the second computing device, the ranked list).
Watterson does not explicitly describe that the first user performs the athletic activity on a first plurality of days and the second user performs the athletic activity on a second plurality of days; outputting, to the first computing device, a plurality of performance parameters and a plurality of filter options; and thereby receiving a user selection of a performance parameter of the plurality of performance parameters and a first filter option of the plurality of filter options to generate the ranked list. 
However, Parks discloses a system that gathers data regarding athletic activity that each user is performing on each day of a plurality of days; and thereby generating a respective aggregated data for each user ([0072], [0073]); and wherein the system further provides, via an interface of the user’s device, (i) a plurality of performance parameters and (ii) a plurality of filter options for selection by the user (see FIG 21: e.g. the system displays to the user: (i) a plurality of performance parameters for selection—such as steps, distance, etc., and also (ii) a plurality of filter options—such as: gender, age, location); and furthermore, the system generates, based on a performance parameter (e.g. step, or distance, etc.) and a first filter option (e.g. gender or age, etc.) received from the user, a ranked list ([0075] to [0079]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Watterson in view of Parks; for example, by incorporating an algorithm(s) that allows the system to track, with respect to each day of a plurality of days, the performance that each user is achieving with respect to one or more activity goals (e.g. a goal to complete a predetermined total distance within a given time or days; a goal to achieve a given number of steps within a given time or days, etc.); wherein the system is further arranged to display—to the user(s)—a plurality of (i) performance parameters and (ii) filter options for selection (e.g. (i) performance parameters in terms of number of steps, distance, etc., and (ii) filter options in terms of gender, age, etc.); thereby allowing the user to select at least one of the parameters and one of the filter options; and wherein the system generates, based on the analysis of the aggregated data related to each user, one or more pertinent results; such as: a report that indicates the ranking of each user as applied to the selected (i) performance parameter and (ii) filter option, etc., so that the user would have additional flexibility to easily access and view detailed report regarding his/her performance as applied to different activities and/or categories. 
	Watterson in view of Parks teaches the claimed limitations as discussed above. Watterson further teaches:  
Regarding each of claims 2, 9 and 16, wherein the identification of the plurality of users is received via a graphical user interface ([0088], [0158]: e.g. the system already 
allows each user of the plurality of users to log into the system by providing identification, such as username and password, etc. Accordingly, the identification of the plurality of users is received via a graphical user interface); 
	Regarding each of claims 4 and 11, wherein the first performance parameter is one of time or distance ([0141], [0142], [0167]: e.g. the system already evaluates one or more performance parameters; such as, distance traveled, the time in which such distance is traveled, or the total distance in the shortest time, etc.. Accordingly, the first performance parameter is one of time or distance);   
	Regarding each of claims 5, 12 and 18 receive a start date for the competition ([0154], [0155], [0164]: e.g. the system already allows the user to schedule the race/competition, wherein the schedule also includes the time when the race will be run; and wherein the user accesses a webpage on the server to set the schedule. It is understood that such schedule inherently involves a date.  Accordingly, the system does receive the start date of the competition from the user); 
	Regarding each of claims 6, 13, and 19, the start date is received via a graphical user interface ([0154], [0155], [0164]: e.g. as already indicated per claim 18,  the system allows the user to schedule the race/competition, wherein the user accesses a webpage on the server to set the schedule. Accordingly, the start date is received via a graphical user interface).
●	Claims 7, 14 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Watterson 2002/0045519 in view of Parks 2006/0217231and further in view of Maharajh 2008/0201225.
Regarding each of claims 7, 14 and 20, Watterson in view of Parks teaches the claimed limitations as discussed above. Watterson does not teach that the invite is transmitted via SMS.
However, Maharajh discloses a system that allows users to communicate with one another using SMS ([0290] lines 7-14).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Watterson in view of Parks and further in view of Maharajh; for example, by incorporating a messaging functionality that involves SMS, in order to enable the users to easily exchange messages with one another, including schedule information regarding upcoming races, etc., so that each user would have a better chance to get the message promptly.  
Response to Arguments.
7. 	Applicant’s arguments have been fully considered (the response filed on 06/16/2022, which includes the argument filed on 04/29/2022). However, the arguments are not persuasive. Applicant argues, 

Claims 1-6, 8-13 and 15-19 stand rejected under 35 U.S.C. § 103 for allegedly being unpatentable over U.S. Patent Application Publication No. 2002/0045519 (Watterson) in view of U.S. Patent Application Publication No. 2006/0217231 (Parks) . . .
Applicant respectfully submits that Watterson and Parks, considered alone or in combination, fail to teach claim 1. The Office rejects these features in their previous form in view of paragraphs [143]-[146], [0157], and [0163] of Watterson and paragraphs [0075]-[0079] of Parks . . .
 . . . Watterson and Parks, alone or in combination, do not teach or suggest "output, to the first computing device, a plurality of performance parameters and a plurality of filter options; receive, from the first computing device, a user selection of a first performance parameter of the plurality of performance parameters and a first filter option of the plurality of filter options . . . and display, on a display of at least one of the first computing device and the second computing device, the ranked list," as recited in amended claim 1. Thus, Watterson and Parks, considered alone or in combination, fail to teach claim 1 . . .

	However, the Office respectfully disagrees with the above arguments since the combined teaching of the references does teach the current claimed limitations, including the limitations, “output, to the first computing device, a plurality of performance parameters and a plurality of filter options; receive, from receive, from the first computing device, a user selection of a first performance parameter of the plurality of performance parameters and a first filter option of the plurality of filter options; rank the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on the first performance parameter and the first filter option to generate a ranked list; and display, on a display of at least one of the first computing device and the second computing device, the ranked list”
 	Particularly, as already discussed under section §103(a), the combined teaching of Watterson and Parks does teach the limitations that Applicant specified above. For instance, Parks generates an interface (see FIG 21) that displays to the user(s) a plurality of (i) performance parameters (e.g. steps, distance, etc.) and (ii) a plurality of filters (e.g. gender, age, etc.); and thereby the system allows the user to make a selection regarding a desired (i) performance parameter and (ii) filter option. Of course, once the user has selected (i) a performance parameter and (ii) a filter option, the system then generates a comparison result (i.e. a ranked list) that indicates the user’s performance based on the selected (i) performance parameter and (ii) filter option (see [0075] to [0079]). Also see the following excerpt ([0079], emphasis added), 
“	Lastly, FIG. 21 shows web page 350, which is accessed by selecting ‘personal charts’ tab 351 and then ‘step averages’ button 352. Web page 350 includes comparison criteria section 355, current week step averages graph 353, and current week step averages graph 354. These sections and graphs are self-explanatory upon viewing FIG. 21 and enable the user to compare the user's step counts for each day of the current and past week to an average of a selected group of users of server 120 that is based upon criteria selected by the user in comparison criteria section 355. In this manner, the user can compare his exercise performance to the average user among users of a particular demographic, such as gender, age and/or location”
	   
	So far, Applicant has not challenged the teachings above as applied to the current amendment. Consequently, Applicant’s arguments are not persuasive.  
	Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715